February 12, 2016 FOLEY & LARDNER LLP ATTORNEYS AT LAW MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 999999-9999 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:YCG Funds – Preliminary Proxy Materials Ladies and Gentlemen: On behalf of YCG Funds, a Delaware statutory trust and an open-end management investment company registered under the Investment Company Act of 1940 (the “Trust”), we are transmitting for filing pursuant to Rule 14a-6 of the Securities Exchange Act of 1934, the Trust’s preliminary notice of special meeting, proxy statement and form of proxy card (under the cover page required by Rule 14a-6(m) and Schedule 14A) for use in conjunction with the special meeting of shareholders for the series of the Trust, the YCG Enhanced Fund (the “Fund”).The special meeting has been set for March 14, 2016. To the Trust’s knowledge, the only substantive matter to be considered at the special meeting of shareholders is to vote to remove the Fund’s fundamental policy that incorrectly states the Fund will function as a diversified fund instead of a non-diversified fund. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/ Peter. D. Fetzer Peter D. Fetzer Attachments cc: Will Kruger Brian Yacktman BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
